Case: 12-60312       Document: 00512061328         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 12-60312
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

PATRICK HOLLOWELL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-46-3


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Subsequent to pleading guilty to conspiracy to commit kidnapping for
ransom, kidnapping for ransom, and carrying and brandishing a firearm during
a crime of violence, Patrick Hollowell was sentenced, inter alia, to 324-months’
imprisonment. Hollowell contends his sentence is substantively unreasonable
because: the district court abused its discretion in balancing the sentencing
factors by failing to account for his drug addiction’s role in his criminal history,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60312      Document: 00512061328      Page: 2    Date Filed: 11/21/2012

                                   No. 12-60312

the family tragedies he had recently suffered, and his efforts to cooperate with
authorities; and it is “not comparable” to his codefendants’ sentences.
      Post-Booker, the Sentencing Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness under
an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
“A district court abuses its discretion if it bases its decision on an error of law or
a clearly erroneous assessment of the evidence.” United States v. Teuschler, 689
F.3d 397, 399 (5th Cir. 2012) (internal quotation marks and citations omitted).
      The district court considered Hollowell’s assertions for a lower sentence,
and weighed them against other relevant sentencing factors. In that regard, the
court twice explained it accounted for Hollowell’s cooperation with authorities.
Hollowell challenges the court’s balancing of the sentencing factors, but he fails
to show its decision was based on an error of law or a clearly erroneous
assessment of the evidence. Id. “[T]he sentencing judge is in a superior position
to find facts and judge their import under [18 U.S.C.] § 3553(a) with respect to
a particular defendant”. United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008).
      Regarding Hollowell’s contention that his sentence is “not comparable” to
his codefendants’ sentences, he fails to show his codefendants were similarly
situated to him. E.g., 18 U.S.C. § 3553(a)(6) (district court must consider “the
need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct”) (emphasis added);
United States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010) (no
unwarranted disparity where codefendant convicted of different crime or
received downward departure).
      AFFIRMED.




                                          2